The opinion of the court was delivered
Pee Ctjeiam.
These are taxpayer’s actions. In the Lavin matter, plaintiff attacked an ordinance of the City of Camden guaranteeing the payment of bonds of the Parking Authority of the City of Camden. The trial court gave judgment for defendants. Lavin v. City of Camden, 71 N. J. Super. 71 (Law Div. 1961). The city then adopted an ordinance appropriating moneys and authorizing the issuance of bonds or notes for parking improvements, the intent being to purchase substantially all of the properties of the Parking Authority. That ordinance was assailed in the Brandt matter. The trial court upheld the ordinance. Brandt Enterprises, Inc. v. City of Camden, 76 N. J. Super. 30 (Law. Div. 1962). We certified the appeals in both matters prior to argument in the Appellate Division.
The Lavin case is moot since the ordinance there questioned was repealed by the ordinance involved in Brandt. Counsel for the taxpayer so concedes, but urges the same issue should be accepted in the Brandt case. In the circumstances we accept it. That issue is whether the Parking Authority Law, N. J. S. A. 40:11A-1, et seq., delegates legislative power without adequate standards. We see no merit in any of the criticisms advanced.
 We agree with the trial court’s disposition of the Brandt matter, except with respect to its omission to decide *60a question it believed to be premature. That question, as we understand it, is whether the Parking Authority has the power to sell to the city. The question is ripe for decision in view of the conceded intention to use the proceeds of the bonds to acquire property from the Authority and the apparent receptiveness of the Authority to the proposal. We are satisfied that under N. J. 8. A. 40 :llA-24 the Authority may convey a particular project to the city if all bonds and other obligations secured by that project are paid, and that such payment may be made with funds furnished by the city before or simultaneously with the transfer of the project to it. (We note that plaintiff did not charge the Parking Authority acquired the property with the intention later to convey to the city, as a guise to avoid some limitation or restraint which might be applicable if the city had made the original acquisition for the public use.)
The judgments are affirmed.
For affirmance — Chief Justice Weintratjb, and Justices Jacobs, Francis, Pboctor, Hall, Schettino and Hane-han — -7.
For reversal — None.